            Case 2:20-cv-00297-JCM-NJK Document 26
                                                27 Filed 08/05/20
                                                         08/10/20 Page 1 of 2



     Price Law Group, APC
1
     5940 S. Rainbow Blvd., Suite 3014
     Las Vegas Nevada, 89118
2
     Phone: 702-794-2008
3    alpert@pricelawgroup.com
     
4    Steven A. Alpert, NV Bar #8353
     Attorneys for Plaintiff Nashara Washington
5

6                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
7

8
     NASHARA WASHINGTON,
9
                                                         Case No.: 2:20-cv-297-JCM-NJK
                 Plaintiff,
10
            v.                                           STIPULATION AND ORDER TO
11
                                                         DISMISS WITH PREJUDICE
12
     WESTLAKE PORTFOLIO MANAGEMENT,
13
     LLC,
                 Defendant.
14

15
            Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Nashara Washington and
     Defendant Westlake Portfolio Management, LLC (“Westlake”), by and through undersigned
16
     counsel, hereby stipulate and agree that this action shall be dismissed with prejudice. The
17
     parties shall bear their own attorneys’ fees and costs.
18
     Date: August 5, 2020
19
       PRICE LAW GROUP                                     SMITH LARSEN & WIXOM
20
       By: /s/ Steven A. Alpert                            By: /s/ Karl L. Nielson, Esq.
21
            Steven A. Alpert, NV Bar #8353                    Michael B. Wixom, Esq.,
22          5940 S. Rainbow Blvd., Suite 3014                 Nevada Bar No. 2812
            Las Vegas, NV 89118                               Karl L. Nielson, Esq.
23          T: (702)794-2008                                  Nevada Bar No. 5082
            E: alpert@pricelawgroup.com                       1935 Village Center Circle
24          Attorney for Plaintiff                            Las Vegas, NV 89134
            Nashara Washington                                Attorney for Defendant
25                                                            Westlake Portfolio Management, LLC


       STIPULATION OF DISMISSAL OF DEFENDANT WESTLAKE PORTFOLIO MANAGEMENT,
                                  LLC WITH PREJUDICE
                                                     -1-
           Case 2:20-cv-00297-JCM-NJK Document 26
                                               27 Filed 08/05/20
                                                        08/10/20 Page 2 of 2




1
                                              ORDER
2          Based upon the Parties’ above-referenced stipulation, and good cause appearing, IT IS
3    HEREBY ORDERED that THIS ACTION is DISMISSED with prejudice, each party to bear its
     own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
4

5

6

7                                             U.S. District Judge James C. Mahan

8
                                                        August 10, 2020
9                                             DATED:

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



       STIPULATION OF DISMISSAL OF DEFENDANT WESTLAKE PORTFOLIO MANAGEMENT,
                                  LLC WITH PREJUDICE
                                                -2-
